PROSPECTUS March 31, 2015 Class A (AMLPX) Class C (MLCPX) Class I (IMLPX) 6075 Poplar Avenue Suite 720 Memphis, TN38119 1-855-MLP-FUND (1-855-657-3863) www.maingatefunds.com Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.See “Principal Strategies” and “Principal Risks.” The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS Page SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Strategies 2 Principal Risks 6 Performance 10 Portfolio Management 12 Purchase and Sale of Fund Shares 12 Tax Information 12 Payments to Broker-Dealers and Other Financial Intermediaries 12 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 13 Additional Information about Principal Investment Strategies of the Fund 13 Additional Information about Principal Risks of Investing in the Fund 15 Is the Fund right for you? 22 General 23 Portfolio Holdings 23 ACCOUNT INFORMATION 23 How To Buy Shares 23 How To Redeem Shares 31 Determination of Net Asset Value 35 Dividends, Distributions and Taxes 37 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 41 Adviser 41 Portfolio Managers 42 Householding 43 FINANCIAL HIGHLIGHTS 44 PRIVACY POLICY 47 FOR MORE INFORMATION 48 Table of Contents - Prospectus SUMMARY SECTION Investment Objective The investment objective of the MainGate MLP Fund (the “Fund”) is total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class A shareholders who invest, or agree to invest in the future, at least $50,000 in the Fund, may qualify for sales charge discounts. More information about these and other discounts is available from your financial professional and beginning on page 19 of the Fund’s Prospectus under “Account Information—How to Buy Shares.” Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% NONE NONE Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the original purchase price or redemption price)1 1.00%1 1.00% NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE NONE NONE Redemption Fee NONE NONE NONE Exchange Fee NONE NONE NONE Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class C Shares Class I Shares Management Fee 1.25% 1.25% 1.25% Distribution (12b-1) Fees 0.25% 1.00% NONE Other Expenses 0.20% 0.20% 0.20% Deferred Income Tax Expense2,3 6.34% 6.34% 6.34% Total Annual Fund Operating Expenses 8.04% 8.79% 7.79% Fee Waiver and/or Expense Reimbursement and Recoupment4 0.05% 0.05% 0.05% Total Annual Fund Operating Expenses (After Fee Waiver and/or Expense Reimbursement and Recoupment) 8.09% 8.84% 7.84% 1 Applies only to Class A purchases of $1,000,000 or more where no sales charge was paid that are subsequently redeemed within 18 months of purchase. 2 The Fund’s accrued deferred tax liability is reflected in its net asset value per share on a daily basis. Deferred income tax expense/(benefit) represents an estimate of the Fund’s potential tax expense/(benefit) if it were to recognize the unrealized gains/(losses) in the portfolio. An estimate of deferred income tax expense/(benefit) depends upon the Fund’s net investment income/(loss) and realized and unrealized gains/(losses) on its portfolio, which may vary greatly on a daily, monthly and annual basis depending on the nature of the Fund’s investments and their performance. An estimate of deferred income tax expenses/(benefit) cannot be reliably predicted from year to year.Total annual Fund operating expenses before deferred taxes (after fee waivers/reimbursements and recoupment) were 1.75%, 2.50%, and 1.50% for Class A, Class C, and Class I shares, respectively. 3
